BROCK, Chief Judge.
At trial plaintiff offered in evidence a copy of a Washington State decree of divorce between the parties. The trial judge’s order contains a finding that the parties were divorced in the State of Washington. Defendant assigns as error the admission into evidence of a copy of the Washington State decree and the finding thereon by the trial judge.
Defendant has failed to bring up this exhibit with his appeal, and we are therefore unable to rule upon the admissibility of the evidence or the validity of the finding by the trial judge of the existence of a divorce decree in the State of Washington. Suffice to say, neither the evidence nor the finding thereon was requisite to an order for the custody and support sought by plaintiff in this action. We therefore express no opinion upon the question of what faith and credit should be given to the evidence of the foreign decree offered at the hearing herein reviewed.
We have examined defendant’s remaining assignments of error and find them to be without merit. Insofar as the order of the trial judge determines the right of custody and visitation and the obligation to support, the same is
Affirmed.
. Judges Vaughn and Martin concur.